Citation Nr: 0702411	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-15 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for non-
Hodgkin's lymphoma. 

2.  Entitlement to an initial increased evaluation for 
fatigue associated with non-Hodgkin's lymphoma, currently 
rated as 40 percent disabling.

3.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

4.  Entitlement to an initial compensable evaluation for 
surgical scar of left neck. 


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1964 to 
October 1967.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and April 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Although it is unclear whether the 
veteran ever requested a hearing before the Board, in an 
August 2006 statement, the veteran withdrew any such request 
for a Board hearing.

By rating decision in August 2006, the RO increased the 
rating for fatigue associated with non-Hodgkin's lymphoma to 
40 percent, effective December 18, 2003.  However, where 
there is no clearly expressed intent to limit the appeal to 
entitlement to a specified disability rating, the RO and 
Board are required to consider entitlement to all available 
ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 
(1993).  The issue therefore remains in appellate status. 


FINDINGS OF FACT

1.  The veteran's last chemotherapy session was in June 2002; 
his Non-Hodgkin's lymphoma is currently in remission.

2.  The veteran's fatigue associated with non-Hodgkin's 
lymphoma is productive of symptoms which significantly 
restrict his routine daily activities.

3.  Deformity of the penis with loss of erectile power has 
not been shown.

4.  The veteran's service-connected surgical scar of left 
neck is not manifested by one characteristic of 
disfigurement, unstableness, or pain on examination; nor is 
there any limitation of motion.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for non-
Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.105, Part 4, including 
§§ 4.7, 4.117, Diagnostic Code 7715 (2006).

2.  The criteria for an initial rating of 60 percent, but no 
higher, for fatigue associated with non-Hodgkin's lymphoma 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 
C.F.R. Part 4, including §§ 4.7, 4.88b, Diagnostic Code 6354 
(2006).

3.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§  4.7, 
4.115b, Diagnostic Code 7522 (2006).

4.  The criteria for an initial compensable rating for 
surgical scar of left neck have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.118, and Diagnostic Code 7803 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in an October 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to a compensable evaluation 
for non-Hodgkin's lymphoma.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board recognizes that the October 2004 VCAA letter did 
not specifically address the remaining disabilities on 
appeal.  However, these disabilities are service-connected 
because they directly resulted from the veteran's 
chemotherapy to treat his non-Hodgkin's lymphoma.  Thus, the 
medical evidence pertaining to the veteran's non-Hodgkin's 
lymphoma would be the same evidence relevant to the other 
disabilities.  Thus, the Board finds that the October 2004 
VCAA letter provided sufficient notice to the veteran 
concerning all the disabilities on appeal and the veteran 
will not be prejudiced with proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).   

The Board also notes that the October 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 1, to submit any evidence in 
his possession that pertains to his claim.  Thus, the Board 
finds that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, in a 
September 2004 rating decision, service connection for non-
Hodgkin's lymphoma was granted and a noncompensable 
disability evaluation was assigned.  In October 2004, the 
appellant filed a notice of disagreement with the disability 
evaluation assigned.  That same month, a VCAA letter was 
issued with respect to the claim for an increased evaluation.  
The VCAA letter notified the claimant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in October 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to readjudication of the issue in an April 
2005 statement of the case, adjudication of the remaining 
issues in the April 2005 rating decision, and certification 
of the veteran's claim to the Board in November 2006.  The 
contents of the notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issues of increased ratings, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims in the October 2004 VCAA notice.  
Further, in March 2006, the veteran was provided notice of 
the types of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  
Thus, the Board finds that the requirements set forth in 
Dingess/Hartman have been satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded VA examinations in September 2004, 
January 2005, June 2005 and May 2006.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained contain sufficient information to decide the issues 
on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Non-Hodgkin's Lymphoma

The present appeal involves the veteran's claim that the 
severity of his service-connected non-Hodgkin's lymphoma 
warrants a compensable disability evaluation.  The RO has 
rated the veteran's non-Hodgkin's lymphoma has noncompensable 
under Diagnostic Code 7715.  Under this Diagnostic Code, non-
Hodgkin's lymphoma with active disease or during a treatment 
phase warrants a 100 percent evaluation.  The 100 percent 
rating shall continue beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy or other therapeutic 
procedures.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by VA examination.  If there has been no local 
recurrence or metastasis, then a rating shall be based on 
residuals.  38 C.F.R. § 4.118, Diagnostic Code 7715.

The veteran was afforded VA examinations in September 2004, 
January 2005, June 2005 and May 2006.  The January 2005, June 
2005 and May 2006 examination reports stated that the 
veteran's non-Hodgkin's lymphoma was in remission.  (The 
Board recognizes that the January 2005 examination mistakenly 
referred to chronic lymphocyctic leukemia instead of non-
Hodgkin's lymphoma, but this mistake does not appear to 
effect the final conclusion that the veteran's cancer was in 
remission or other findings in the examination report.)  
Significantly, the September 2004 VA examination stated that 
there were no abnormal masses or other abnormalities found.  
Private medical records showed that the veteran's last 
chemotherapy treatment was in June 2002.  Medical records 
showed that the veteran also had trouble with his left leg 
during chemotherapy that required Coumadin for six months.  
The veteran was being followed by a private doctor every five 
to six months. 

Therefore, a preponderance of the medical evidence of record 
shows that a compensable evaluation for the veteran's 
service-connected non-Hodgkin's lymphoma is not warranted 
under Diagnostic Code 7715 as there is no evidence showing 
that the veteran's non-Hodgkin's lymphoma is currently active 
or that the veteran is receiving treatment.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  The rating of the residuals of the 
veteran's non-Hodgkin's lymphoma are discussed in detail 
below.  

Fatigue Associated with Non-Hodgkin's Lymphoma

The present appeal also involves the veteran's claim that the 
severity of his service-connected fatigue associated with 
non-Hodgkin's lymphoma warrants a disability evaluation in 
excess of 40 percent.  The initial September 2004 VA 
examination was performed by a medical doctor.  However, the 
claims file was not available for review.  The examination 
report showed that the veteran was able to work regularly and 
that he played golf, did yard work and walked up to two miles 
a day.  

The January 2005 VA examination report, which was also 
performed by a medical doctor and the claims file was 
reviewed, showed that the veteran complained of symptoms of 
increased fatigue, stiffness in his legs and  tiredness all 
the time.  He indicated that he got intermittent pain in his 
right chest, jaw and sharp pain in his neck.  On physical 
examination, the veteran had muscle tenderness in the calf 
muscles in both legs.  His strength in the upper and lower 
extremities was 4/5 and he did not have any neurological 
deficit.  Deep tendon reflexes, muscle tone were normal.  
There was no muscle atrophy in all four extremities.  The 
veteran's lungs were clear and heart examination was 
unremarkable.  Gastrointestinal examination was negative for 
organomegaly or distension of the abdomen.  Genitourinary 
examination revealed no testicular atrophy, normal testicular 
sensations, palpable epididymis and spermatic cord and normal 
femoral pulses bilaterally.  Rectal tone was normal and 
prostate was flat.  The examiner diagnosed the veteran with 
persistent fatigue since his chemotherapy.  He noted 
residuals of chronic symptoms of fatigue and muscle pains in 
the calves. 

The June 2005 VA Examination report was performed by a 
physician's assistant.  The claims file was reviewed.  The 
report stated that the veteran indicated that his hands and 
feet swell at times, but his main problem was decreased 
flexibility in his legs.  The veteran indicated he had pain 
in both hips with rest and both arms, but denied muscular 
pain and tenderness in legs and arms.  The veteran complained 
of feelings of tiredness, but denied chronic fatigue 
syndrome.  The veteran denied waxing and waning or 
incapacitation any time of the year.  He also denied other 
debilitating effects, like cognitive impairment, inability to 
concentrate forgetfulness or confusion.  The veteran 
indicated that none of these things restricted his daily 
activities.  The report noted that the veteran went to work 
everyday at a desk job and traveled a lot for his job.  

However, the May 2006 VA examination, which was performed by 
a medical doctor who also reviewed the claims file, showed 
that the veteran complained of chronic fatigue, feeling 
sleepy all the time, leg stiffness, dizziness, feet and hand 
swelling, numbness and tingling in the fingertips, shortness 
of breath and numbness in the left side of neck.  The veteran 
stated that sometimes he only works for a few hours and then 
takes the rest of the day off because of his fatigue.  In a 
July 2006 addendum to the examination report, the examiner 
stated that all of the symptoms mentioned in the previous 
examination were secondary to his chemotherapy.  Further, the 
veteran's fatigue was constant and affected his daily 
activities. 

Private treatment records showed that the veteran complained 
of fatigue and feeling tired all the time.  A December 2003 
record indicated that he did not have the energy to exercise 
or play golf anymore.  The treatment records also showed 
swelling in the hands and legs and a few episodes of 
lightheadedness.  

In his October 2004 notice of disagreement, the veteran 
stated that he was unable to perform his job and that he did 
not know how much longer he would be employed.  In his May 
2005 substantive appeal, he indicated that he was only able 
to perform his job because it did not require labor.  
Finally, in his October 2005 substantive appeal, he indicated 
that he was not even 60 percent of who he was before the 
cancer.  

The RO described the veteran's symptoms for rating purposes 
as fatigue associated with non-Hodgkin's lymphoma.  The RO 
rated the veteran's service-connected fatigue associated with 
non-Hodgkin's lymphoma by analogy under the rating criteria 
for chronic fatigue syndrome under 38 C.F.R. § 4.88b, 
Diagnostic Code 6354.  This Diagnostic Code contemplates 
debilitating fatigue and cognitive impairments (such as the 
inability to concentrate, forgetfulness, and confusion), or a 
combination of other signs and symptoms which: for a rating 
of 40 percent, are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or; 
which wax and wane, resulting in periods of incapacitation of 
at least four but less than six weeks' total duration per 
year.  A 60 percent rating requires symptoms that are nearly 
constant and restrict routine daily activities to less than 
50 percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least six weeks 
total duration per year; and a rating of 100 percent rating 
is assigned when symptoms are nearly constant and so severe 
as to restrict routine daily activities almost completely, 
and which may occasionally preclude self-care.

The Board has carefully reviewed and considered the entire 
pertinent record in this case, and has determined that, with 
application of 38 C.F.R. § 4.7 and consideration of the 
benefit of the doubt rule, an initial rating of 60 percent 
for the veteran's service-connected fatigue associated with 
non-Hodgkin's lymphoma is appropriate in this case.  While 
there is no direct evidence of periods of incapacitation of 
at least six weeks total duration per year as necessary to 
obtain a 60 percent evaluation via one criterion under 
Diagnostic Code 6354, under the other criterion, there is 
credible evidence from the veteran, as well as competent 
medical evidence, that he has had to significantly reduce his 
routine daily activities.  To that end, the July 2006 VA 
addendum stated that the veteran's fatigue was constant and 
affected his daily activities.  Significantly, the veteran 
reported only being able to work a few hours a day at times.  
The medical evidence also showed that he can no longer do 
other physical activities that he could do pre-illness.  
Moreover, the 60 percent rating more adequately contemplates 
the veteran's other residual symptoms that affect his daily 
activities, including pain, stiffness and swelling.  The 
Board therefore finds that the evidence of record more nearly 
approximates the assignment of an initial 60 percent 
evaluation for the veteran's fatigue associated with non-
Hodgkin's lymphoma.  Id.

The Board is aware that the September 2004 and June 2005 VA 
examination reports indicated that none of the veteran's 
residual symptoms restricted his daily activities, including 
his job.  However, the remaining medical evidence of record 
as well as the veteran's statements showed that the veteran 
consistently indicated that he constantly felt fatigued as 
well as suffered from the other residual symptoms on a 
regular basis.  Moreover, even the June 2005 VA examination 
showed that the veteran complained of feelings of tiredness.  
The Board also notes that that the September 2004 examiner 
did not review the claims file and the June 2005 examiner was 
a physician's assistant, while medical doctors performed the 
other VA examinations.  As such, the Board finds that it is 
appropriate to find that via application of 38 C.F.R. § 4.7, 
a 60 percent rating under Diagnostic Code is the most 
appropriate rating to be assigned for the duration of this 
appeal.

The Board does not believe, however, evidence of record shows 
that the veteran is eligible for a 100 percent rating under 
Diagnostic Code 6354, which requires a finding of nearly 
constant symptoms that are so severe as to restrict his 
routine daily activities almost completely, and possibly 
occasionally to preclude self-care.  Indeed, even a cursory 
review of the record shows that this is not the case.  The 
veteran has both displayed a willingness and ability to 
continue to work at least half-time on a regular basis; that 
fact alone preponderates against the assignment of a 100 
percent evaluation at this time.  Further, there has been no 
evidence that the veteran's symptoms preclude self care.  As 
well, the veteran has not stated or indicated that his health 
has deteriorated to such a degree, and neither has any of his 
treating or evaluating physicians.  As such, a 60 percent 
rating, and no more, is warranted in this case.  38 C.F.R. § 
4.7.

Erectile Dysfunction

The veteran is also seeking an increased evaluation for 
erectile dysfunction, which has also been service-connected 
as a residual of his non-Hodgkin's lymphoma.  The veteran's 
erectile dysfunction has been rated under Diagnostic Code 
7522.  Under this Code, penis deformity, with loss of 
erectile power is evaluated as 20 percent disabling.  38 
C.F.R. § 4.115b, Diagnostic Code 7522.   In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The veteran contends that he has lost erectile function as a 
result of chemotherapy provided as treatment for non-
Hodgkin's lymphoma.  The Board finds that deformity of the 
penis as to warrant an initial compensable evaluation is 
neither alleged nor shown by the medical evidence of record.  
The January 2005 VA examination showed that the veteran did 
not have a history of surgery or trauma to his genitalia.  
The genitourinary examination was normal.  Therefore, based 
on the medical evidence of record, the Board must conclude 
that the preponderance of the evidence is against a finding 
that a compensable evaluation is warranted for the veteran's 
service-connected erectile dysfunction.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

The Board also notes that the veteran has already been 
awarded special monthly compensation for loss of use of a 
creative organ.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350.

Surgical Scar of the Left Neck

The veteran is also seeking a compensable evaluation for his 
service-connected scar of left neck, which has also been 
service-connected as a residual of his non-Hodgkin's 
lymphoma.  The RO has assigned a noncompensable rating under 
the provisions of Diagnostic Code 7803 for scars.  A 
superficial and unstable (involving frequent loss of covering 
of skin over the scar) scar will be assigned a maximum 10 
percent rating under Diagnostic Code 7803.  

The Board must also consider other applicable codes.  Under 
Diagnostic Code 7800, a 10 percent rating is warranted where 
there is one characteristic of disfigurement.  Note (1) 
provides that the eight characteristics of disfigurement are: 
scar 5 or more inches (13 or more cm) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Diagnostic Code 7801 and 7802 are not applicable because they 
pertain to scars other than head, face or neck.  A scar that 
is superficial and painful on examination will be assigned a 
maximum 10 percent rating under Diagnostic Code 7804.  
Finally, Diagnostic Code 7805 provides that a scar may also 
be evaluated based on limitation of function of the affected 
part. 

Limitation of motion of the neck is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, 
Diagnostic Codes 5235 -5243.  A 10 percent rating is 
warranted when forward flexion of the cervical spine is 
greater than 30 degrees, but not greater than 40 degrees. 

The evidence of record has been reviewed by the Board.  The 
veteran was afforded a VA examination in January 2005 for his 
scar.  The claims file was reviewed.  The veteran had a scar 
where he had a lymph node biopsy done in the left side of his 
neck where two lymph nodes were removed.  On physical 
examination, the examiner found a very neat scar in the 
crease of the veteran's left side of the neck measuring about 
four inches in length and three millimeters in diameter.  The 
skin was healthy and not atrophic.  There was no pain 
associated with the scar or evidence of underlying tissue.  
The scar was superficial and there was no elevation or 
depression of the surface or contour of the scar.  There was 
no inflammation edema or keloid formation.  The color of the 
scar was the same as the skin.  There was no gross distortion 
or asymmetry of the face as a result of the scar.  Further, 
there was no induration of inflexibility of the skin 
associated with the scar or limitation of motion.  There was 
no limitation of joint involvement.  

Based on this examination, the veteran does not have one 
characteristic of disfigurement to warrant a 10 percent 
rating under Diagnostic Code 7801.  The scar is not five or 
more inches, but rather only four inches in length nor is it 
one-quarter inch wide at widest part.  The surface contour of 
the scar is not elevated or depressed on palpation and the 
scar does not adhere to underlying tissue.  The examiner 
found the color of the scar to be the same as the veteran's 
skin so there is no evidence of hypo-or hyper-pigmentation.  
The skin texture was not found to be abnormal.  There was no 
evidence of underlying soft tissue missing nor was the skin 
indurated and inflexible.  

Further, the January 2005 VA examination showed that the 
scars were not unstable or painful on examination.  Thus, a 
compensable evaluation under Diagnostic Codes 7803 and 7804 
is not warranted. 

With respect to Diagnostic Code 7805, which allows for rating 
the scar based on limitation of motion, the January 2005 
examination found no limitation of motion due to the 
veteran's scar.  Thus, the Diagnostic Codes pertaining to 
limitation of motion of the cervical spine are not 
applicable.

Therefore, based on the above analysis, the Board finds that 
a compensable rating is not warranted for the veteran's 
service-connected surgical scar of left neck.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

An initial compensable evaluation is not warranted for the 
veteran's service-connected non-Hodgkin's lymphoma, erectile 
dysfunction and surgical scar of left neck.  To that extent, 
the appeal is denied. 

Entitlement to a 60 percent rating, but no higher, for 
fatigue associated with non-Hodgkin's lymphoma is warranted.  
To that extent, the appeal is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


